Exhibit 10.23
 
PARTNERSHIP AGREEMENT


This Connectivity Agreement ("Agreement") is entered into as of December 27,
2007 ("Effective Date") by and between MedLink Healthcare Networks, Inc
("MedLink"), A Texas Corporation, with offices at 6380 Wilshire Blvd., Suite
900, Los Angeles, CA 90048, and Vemics, Inc., A Delaware Corporation, with
offices at 523 Avalon Gardens, Nanuet, NY 10954, ("Vemics").


Recitals


1.                 The Vemics iMedicor Portal (“IMedicor”) gives physicians and
healthcare professionals the ability to exchange patient Protected Health
Information (“PHI”) with other healthcare organizations in a HIPAA compliant
environment and manner. In addition, IMedicor also makes available to it’s users
a catalog of Certified Medical Education (“CME”) content and a system that
facilitates the use of voice recognition software whose application is to
modify, edit and create radiological and medical documentation.


2.                 MedLink is a healthcare network organization offering a
variety of financial and clinical discounted transaction services to  employees
or patients of various PPOs, Insurance carriers, TPAs, self-insured employers,
Federal and State agencies, Union Healthcare Trusts, membership organizations
and other similar companies, through contracted healthcare providers and medical
imaging facilities. These services include discounts for patients who are
insured, under insured or have no insurance and require comprehensive medical
tests such as X-Ray, CT Scan, PET Scan and MRI.


3.                 MedLink desires to establish a connection from its contracted
healthcare providers and medical imaging facilities to IMedicor’s web portal in
order to expand their client base and provide its client base the opportunity to
use the services offered through the iMedicor professional portal. Functionality
and components of this connection will include, but are not limited to, the
following:


A.                 MedLink and Vemics will work together to implement a system
to allow Physician(s) not currently part of the MedLink Network the opportunity
to enroll their patients who qualify into the discounted services offer by
MedLink.


B.                 On a non-exclusive basis, Vemics will make available to all
authorized IMedicor Subscribers the MedLink service on an OPT in basis.


C.                 MedLink will deliver to iMedicor its list of imaging
facilities, referring physicians and other health care workers that utilize
their service on behalf of, or recommended to their patients. This data base
will be delivered electronically and will contain name, address, contact person,
phone number, fax number and wherever possible, e-mail address. The marketing
messages or material to be sent out to all those included in this data base will
not be delivered without the approval of both parties.


NOW, THEREFORE, intending to be legally bound hereby, MedLink and Vemics agree
as follows:


1. DEFINITIONS.  Defined terms used in this Agreement but not otherwise defined
herein shall have the meanings set forth in this Article 1 as follows:
 
1.1. "Confidential Information" shall mean confidential or other proprietary
information that is disclosed by one party to the other party under this
Agreement, including, without limitation, designs, software designs and code,
product specifications and documentation, business and product plans, patient
information, prescription information or data, Individually Identifiable Health
Information and clinical data contained in the Prescription Data communicated
between the parties, and other confidential business information.  Confidential
Information shall not include information which: (i) is or becomes public
knowledge without any action by, or involvement of, the party receiving the
Confidential Information hereunder; (ii) is independently developed by the
receiving party without use of the other party's Confidential Information; (iii)
is already known to the receiving party at the time of disclosure under this
Agreement; or (iv) is disclosed to the receiving party by a third party who is
entitled to disclose it without restriction.
 
1.2. "MedLink Subscriber" shall mean a registered patient / customer of MedLink
using the MedLink discounted service for those patients that are either insured,
under insured or have no insurance.
 
1.3. "Intellectual Property Rights" shall mean all forms of intellectual
property rights and protections and proprietary rights, including without
limitation, all right, title and interest arising under United States common and
statutory law and the laws of other countries to all: (i) patents and all filed,
pending or potential applications for patents, including any reissue,
reexamination, division, continuation or continuation-in-part applications
throughout the world now or hereafter filed; protecting all rights of
patentability (ii) trade secret rights and equivalent rights; (iii) copyrights,
other literary property or authors rights, whether or not protected by copyright
or as a mask work; (iv) proprietary indicia, trademarks, trade names, symbols,
logos and/or brand names and (v) inventions, know-how, methodologies and
industrial design rights.
 
1.4. “Privacy Rule” shall mean the Standards for Privacy of Individually
Identifiable Health Information, 45 C.F.R. Parts 160 and 164.
 
1.5. "Vemics Subscriber" shall mean a Vemics Customer who is an authorized
physician using a Vemics software product or some other third-party software
product and/or network to send and receive transactions through the iMedicor
Portal.
 
1.13.  “Security Rule” shall mean the Security Standards for Protection of
Electronic Protected Health Information at 45 C.F.R. Part 164, subpart C.
 
2. SERVICES, SUPPORT AND SYSTEM MODIFICATIONS.
 
2.1. General.  Subject to the terms of this Agreement, MedLink and Vemics will
mutually implement the service to include offering iMedicor physicians the
opportunity to enroll their qualified patients, that is, those patients who are
insured, under insured or non-insured with the MedLink discounted test service.
This service allows for substantial discounts when qualified patients, enrolled
in the MedLink network are required by the referring physician to undergo major
tests (X-Ray, CT SCAN, PET Scan, MRI, etc) and receive the network benefit of
discounted test fees. This service is offered on and OPT in basis and at the
sole discretion of the physician registered in iMedicor. In exchange for
offering this service through the iMedicor portal, MedLink will deliver to
iMedicor its list of referring physicians, Neurologists and Medical Imaging
Centers who are part of their network. This list will be delivered
electronically as a data base file and will include name, address, city, state,
zip, phone, fax and e-mail where possible. Vemics will have the right to
register all MedLink participants as temporary users and market to those
registered to encourage them to visit the site and take advantage of the free
communication tools that are available. No payment obligation is required to
qualified healthcare workers who register and use the site. The list will be
delivered within 48 hours of execution of this agreement.
 


 
 

--------------------------------------------------------------------------------

 
 
2.2. Customer Comments.  Each party shall forward to the other party any
comments or complaints received by each party with respect to the other party's
System or the Connectivity Service in a timely manner.
 
2.3. Periodic Review.  At such times as the parties mutually agree, they will
meet to review the Service.
 
2.4. Fees.  There are no direct fees associated with providing this service to
either party.
 
2.5. Compensation – Vemics will receive $ 2.00 (Two Dollars) for every
transaction of qualified patients when they actually use the service as
intended, that is, as a discounted offer for under insured or for those patients
without insurance. All such fees will be paid quarterly on the 15th of the month
following the close of the quarter.
 
3. CONFIDENTIALITY and PRIVACY.
 
3.1.  Definition of "Confidential Information". Confidential Information  as
used in this Agreement shall mean any and all technical and non-technical
information including but not limited to patent, copyright, trade secret, and
proprietary information, techniques, sketches, drawings, models, inventions,
know-how, processes, apparatus, equipment, algorithms, software programs,
software source documents, and formulae related to the current, future, and
proposed products and services of each of the parties. and it’s affiliates, and
includes, without limitation, each of the parties and their affiliates
information concerning research, experimental work, development, design details
and specifications, engineering, financial information, procurement
requirements, purchasing, manufacturing, customer lists, business forecasts,
sales and merchandising, and marketing plans and information. “Confidential
Information" also includes proprietary and/or confidential information of any
third party that may disclose such information to either party in the course of
the other party's business.
 
3.2. Protection of Confidential Information.  Each Party agrees not to use,
transfer or otherwise disclose the Confidential Information of the other Party
to any third party, except as required to perform its obligations under this
Agreement or as otherwise provided by law.  Each Party shall (i) give access to
such Confidential Information solely to those employees or independent
contractors with a need to have access thereto for purposes of this Agreement,
and (ii) take the same security precautions to protect against disclosure or
unauthorized use of such Confidential Information that the Party takes with its
own confidential information, but, in no event, shall a Party apply less than a
reasonable standard of care to prevent such disclosure or unauthorized use.
Nothing in this Agreement shall prevent either Party from disclosing the
Confidential Information of the other Party pursuant to any judicial or
governmental order or regulation, provided that the Party gives the other Party
reasonable prior notice of such disclosure to contest such order.
 
3.3. Further Obligations.   Upon expiration or any termination of this Agreement
or by written request of a Party, each Party shall return or destroy, all
material in any medium that contains, refers to, or relates to such other
Party’s Confidential Information, and retain no copies except as may be required
to comply with applicable law.  In addition, upon expiration or any termination
of this Agreement, each Party shall delete and/or “wipe clean” any data
contained on any Computer System that contains Confidential Information of the
other party in order to make such inaccessible by any means possible. If such
return or destruction is not feasible, each Party shall extend the protections
of this Agreement to the PHI and limit further uses and disclosures to those
purposes that make the return or destruction of the PHI infeasible.
 
3.4. Injunctive Rights. A breach of any of the promises or agreements contained
herein by either Party will result in irreparable and continuing damage to the
non-breaching Party for which there will be no adequate remedy at law, therefore
the non-breaching party shall be entitled to injunctive relief and/or a decree
for specific performance, and such other relief as may be proper (including
monetary damages if appropriate).
 
4. INTELLECTUAL PROPERTY RIGHTS.
 
4.1. MedLink Data Base.  MedLink shall retain all right, title and interest in,
and shall be the sole owner of, the MedLink Data Base, any modifications,
enhancements or improvements thereto and derivative works thereof, including any
Intellectual Property Rights therein. MedLink shall retain all right, title and
interest in, and shall be the sole owner of the MedLink Intellectual Property
and/or Confidential Information in any form that it may be contained
in.   Vemics will respect all Intellectual Property Rights of MedLink.
 
4.2. Vemics Interface.  Vemics shall retain all right, title and interest in,
and shall be the sole owner of the Vemics Medical Portal, iMedicor, any
modifications, enhancements or improvements thereto and derivative works
thereof, including any Intellectual Property Rights therein. Vemics shall retain
all right, title and interest in, and shall be the sole owner of the Vemics
Intellectual Property and/or Confidential Information in any form that it may be
contained in.   MedLink will respect all Intellectual Property Rights of Vemics.
 
5. TERM AND TERMINATION.
 
5.1. Term.  This Agreement shall commence on the Effective Date and continue for
the period of three (3) years (the "Initial Term").  Thereafter, this Agreement
shall automatically renew for additional periods of one (1) year ("Renewal
Term"), unless either Party gives the other Party written notice of its
intention to terminate not less than ninety (90) days prior to expiration of the
Initial Term or any Renewal Term.  The Initial Term together with all Renewal
Terms constitutes the "Term" of this Agreement.
 
5.2. Termination for Cause. In the event of any material breach of this
Agreement, the non-breaching Party may terminate this Agreement prior to the end
of the Term by giving thirty (30) days prior written notice describing the
breach to the breaching Party; provided, however, that this Agreement shall not
terminate if the breaching Party has cured said Breach within thirty (30) days
after receiving written notification of its breach by non-breaching Party.
 
5.3. Termination for Insolvency. Either Party may terminate this Agreement,
immediately upon written notice, (i) upon the institution by or against the
other Party of insolvency, receivership or bankruptcy proceedings, provided that
such proceedings are not dismissed within thirty (30) days of commencement, (ii)
upon the other Party's making an assignment for the benefit of creditors, or
(iii) upon the other Party's dissolution or ceasing to do business.
 
 
 

--------------------------------------------------------------------------------

 
 
6. WARRANTY DISCLAIMER.  MEDLINK AND VEMICS’S CONFIDENTIAL INFORMATION ARE
PROVIDED "AS-IS," WITHOUT ANY WARRANTIES OF ANY KIND.  EXCEPT TO THE EXTENT SET
FORTH HEREIN TO THE CONTRARY, EACH PARTY HEREBY DISCLAIMS ALL WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ALL IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE AND NON-INFRINGEMENT.
VEMICS PRODUCTS AND SERVICES INCLUDING BUT NOT LIMITED TO THOSE PRODUCTS AND/OR
SERVICES PROVIDED BY THE IMEDICOR WEBSITE ARE PROVIDED "AS-IS," WITHOUT ANY
WARRANTIES OF ANY KIND.  EXCEPT TO THE EXTENT SET FORTH HEREIN TO THE CONTRARY,
EACH PARTY HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, ALL IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TITLE AND NON-INFRINGEMENT.
 
7. INDEMNIFICATION.
 
7.1. General. Notwithstanding anything to the contrary herein, each Party shall
indemnify, defend and hold harmless the other Party and its affiliates, and its
respective directors, officers, employees and agents, from and against any and
all liability, claim, loss, damage, injury or expense (including reasonable
attorneys' fees) brought by a third party to the extent arising from the
indemnifying Party's System, breach of this Agreement, or negligent or willful
acts or omissions.
 
7.2. Intellectual Property Rights.  Each Party (the “First Party”) shall
indemnify and hold the other (the “Second Party”) harmless from any claim by a
third party and, at its own expense, shall defend any action brought or
threatened against the Second Party to the extent that such claim or action is
based on a claim that any portion of its System infringes upon the Intellectual
Property Rights of a third party, not affiliated with the Parties.  In the event
of such a claim or action, the First Party shall, without additional cost to the
Second Party, take one of the following actions in the First Party's discretion:
(a) make the offending portion of its System non-infringing; (b) replace the
offending portion of its System with a functionally equivalent item; or (c)
terminate the Second Party’s right to use its System.  Subject to the foregoing,
the Second Party shall cease using any portion of the First Party’s System, if
so directed by the First Party.  Continued use of the allegedly infringing
System, or any portion thereof, by the Second Party after the First Party has
directed the Second Party to cease use of the allegedly infringing System, or
portion thereof, shall relieve the First Party of any further obligation under
this Section 7.2 from the date of such direction.  THE FOREGOING STATES THE
ENTIRE LIABILITY OF THE FIRST PARTY WITH RESPECT TO ANY CLAIMS OF INTELLECTUAL
PROPERTY RIGHTS INFRINGEMENT BY ITS SYSTEM.
 
7.3. Procedure. The indemnified Party shall promptly provide the indemnifying
Party with written notice of any claim which the indemnified Party believes
falls within the scope of this Section; provided, however, that, except to the
extent the indemnifying Party is actually prejudiced by the indemnified Party's
failure to provide such prompt notice, such failure to provide prompt notice
hereunder shall not limit the indemnified Party's rights under this
Section.  The indemnified Party may, at its own expense, assist in the defense
of any such claim if it so chooses, provided that the indemnifying Party shall
control such defense and all negotiations relative to the settlement of any such
claim.
 
8. LIMITATION OF LIABILITY.  IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
INDIRECT, PUNITIVE, INCIDENTAL, SPECIAL, OR CONSEQUENTIAL DAMAGES ARISING OUT OF
OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, LOSS
OF REVENUE OR ANTICIPATED PROFITS OR LOST BUSINESS OR LOST SALES, WHETHER BASED
IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, OR OTHERWISE, EVEN
IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF DAMAGES. THE TOTAL
LIABILITY OF EACH PARTY ARISING FROM THIS AGREEMENT, WHETHER BASED IN CONTRACT,
TORT (INCLUDING NEGLIGENCE OR STRICT LIABILITY), OR OTHERWISE, SHALL NOT EXCEED
TEN THOUSAND DOLLARS. THE FOREGOING LIMITATIONS SHALL APPLY NOTWITHSTANDING ANY
FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY. THIS LIMITATION OF LIABILITY
CLAUSE SHALL NOT APPLY TO THE INDEMINIFCATION REQUIREMENTS OF THE PARTIES SET
FORTH IN SECTION 7. OF THIS AGREEMENT.
 
9. GENERAL PROVISIONS.
 
9.1. Relationship of the Parties. The relationship established between the
Parties by this Agreement is that of independent contractors, and nothing
contained herein shall be construed to: (i) give either Party the power to
direct and/or control the day-to-day activities of the other, (ii) constitute
the Parties as partners, joint ventures, co-owners or otherwise as participants
in a joint or common undertaking, or (iii) allow a Party to create or assume any
obligation on behalf of the other Party for any purpose whatsoever, except as
contemplated by this Agreement.
 
9.2. Complete Understanding; Modification.  This Agreement constitutes the
complete and exclusive agreement of the Parties and supersedes all prior
understandings and agreements, whether written or oral, with respect to the
subject matter hereof.  No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement shall be effective unless in a
writing signed by both Parties hereto.
 
9.3. Severability.  If any provision of this Agreement is held to be invalid or
unenforceable under applicable law the remaining provisions of this Agreement
shall not be affected thereby.
 
9.4. Non-assignability and Binding Effect.  Neither Party shall assign or
transfer this Agreement without the prior written consent of the other Party,
except to a successor-in-interest or a purchaser of substantially all of the
assets of either Party, or the purchaser of the assets of the business unit or
division of either Party using or providing the Connectivity Service.  Subject
to the foregoing, this Agreement shall be binding upon and inure to the benefit
of the Parties hereto and their permitted successors and assigns. This Agreement
may be assigned with the written consent of all the parties to this Agreement.
In addition, the parties hereby agree that Vemics, Inc. shall have the right to
assign this Contract to any wholly owned subsidiary of Vemics, Inc.
 
9.5. Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed effective when delivered by hand or by delivery via
nationally recognized Overnight Courier (Such Federal Express, DHL, and UPS)
with a signature receipt requested, or upon receipt when mailed by registered or
certified mail (return receipt requested), postage prepaid, to the Parties at
the addresses first listed above (or at such other address for a Party as shall
be specified by like notice).
 
9.6. Force Majeure.  Neither Party shall be liable for any loss resulting from a
cause over which it does not have direct control, including, but not limited to,
failure of electronic or mechanical equipment or communication lines, telephone
or other interconnect problems, computer viruses, unauthorized access, theft,
operator errors, acts or terrorism, severe weather, earthquakes, or natural
disasters, strikes or other labor problems, wars, or governmental restrictions.
 
9.7. Waiver.  No failure or delay on the part of any Party in exercising any
right hereunder, irrespective of the length of time for which such failure or
delay shall continue, will operate as a waiver of, or impair, any such
right.  No single or partial exercise of any right hereunder shall preclude any
other or further exercise thereof or the exercise of any other right.  No waiver
of any right hereunder will be effective unless given in a signed writing.
 
 
 

--------------------------------------------------------------------------------

 
 
9.8. Governing Law.  This Agreement is governed by the laws of the State of New
York, U.S.A. without giving effect to any provision that would make the laws of
another jurisdiction applicable.
 
9.9. Arbitration. In the event either party brings an action against the other
to enforce the provisions of this Agreement, such action shall be resolved by
arbitration in the County and State of the defending party, under the rules of
the American Arbitration Association, with each party hereto appointing one
arbitrator and the two appointed arbitrators appointing a third arbitrator.  The
arbitrators will have no authority to vary or ignore the terms of this
Agreement, and will be bound by controlling law.  The parties acknowledge
because this Agreement affects interstate commerce the Federal Arbitration Act
applies.  The majority decision of the three arbitrators shall be binding upon
the parties hereto.  Each party shall pay for their own costs of representation
and the fees of the Arbitrators shall be shared equally.
 
9.10. Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, and all of which together shall
constitute one and the same agreement.
 
9.11. Publicity.  MedLink and Vemics will issue a joint press release regarding
the relationship of the parties relative to this Agreement, subject to mutually
approved content and schedule.  Neither Party shall use the other Party’s or the
other Party’s customers’ logo or trademarks without the other Party’s prior
written consent.
 
9.12. Amendments. The Parties agree to take such action as is necessary to amend
this Agreement from time to time as is necessary to comply with the requirements
of applicable law, including but not limited to, the Health Insurance
Portability and Accountability Act, Public Law 104-191. However, no change,
amendment, or modification to this Agreement shall be valid and/or effective
unless it is set forth in writing and signed as well as agreed to by both
parties.
 
9.13. Survival.  Any provision of this Agreement that contemplates performance
or observance subsequent to termination or expiration of this Agreement shall
survive termination or expiration of this Agreement and continue in full force
and effect.
 
 

MedLink Healthcare Networks, Inc.        Vemics, Inc.   By:   Richard Burnett  
  By:  Thomas Dorsett  
Printed Name:  /s/ Richard Burnett                   
   
Printed Name: /s/ Thomas Dorsett                   
 
Title: EVP/COO                                                                
   
Title: President Healthcare
 
Date: February 15,
2008                                                                
   
Date: February 14, 2008
 

 
 
 
 
 
 
 
 